INTERNATIONAL SHIPHOLDING CORPORATION ANNOUNCES ANNUAL MEETING RESULTS Mobile, Alabama, April 29, 2009 - International Shipholding Corporation (NYSE: ISH) today announced the results from the Company’s Annual Meeting of Stockholders, which was held on April 29, 2009. International Shipholding Corporation’s shareholders: · elected the following directors, each to serve until the next annual meeting and until their successors are duly elected and qualified: o Niels W. Johnsen o Erik F. Johnsen o Niels M. Johnsen o Erik L. Johnsen o Edwin A. Lupberger o Edward K. Trowbridge o H. Merritt Lane III o James J. McNamara o T. Lee Robinson, Jr. · approved the Company’s proposed 2009 Stock Incentive Plan; and · ratified the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2009. Niels M.
